Case: 14-51337      Document: 00513182358         Page: 1    Date Filed: 09/04/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-51337
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 4, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JUAN MANUEL MARQUEZ–ESQUIVEL, also known as Juan Marquez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:14-CR-1691-1


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge: *
       Juan Manuel Marquez–Esquivel appeals his within-Guidelines sentence
of forty-one months of imprisonment, which the district court imposed
following his guilty plea conviction of being an alien illegally present in the
United States after removal. We review sentences for reasonableness in light
of the 18 U.S.C. § 3553(a) sentencing factors. United States v. Mares, 402 F.3d
511, 518–20 (5th Cir. 2005). Our review of the substantive reasonableness of a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51337    Document: 00513182358    Page: 2   Date Filed: 09/04/2015


                                No. 14-51337

sentence is for abuse of discretion. United States v. Johnson, 619 F.3d 469,
471–72 (5th Cir. 2010). Although Marquez–Esquivel did not present to the
district court all of the arguments he raises on appeal, we need not determine
whether plain-error review applies because his arguments fail under the
abuse-of-discretion standard. See United States v. Rodriguez, 523 F.3d 519, 525
(5th Cir. 2008).
      When, as here, the district court imposes a sentence within a properly
calculated Guidelines range, the sentence is presumptively reasonable. United
States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009). To rebut this presumption,
Marquez–Esquivel must show “that the sentence does not account for a factor
that should receive significant weight, it gives significant weight to an
irrelevant or improper factor, or it represents a clear error of judgment in
balancing sentencing factors.” Id.
      As Marquez–Esquivel acknowledges, his argument that the presumption
of reasonableness should not apply because the illegal reentry Guideline,
U.S.S.G. § 2L1.2, lacks an empirical basis is foreclosed, and he raises it to
preserve it for further review. See United States v. Mondragon–Santiago, 564
F.3d 357, 366–67 (5th Cir. 2009). We likewise have previously rejected the
contention that a within-Guidelines sentence is unreasonable because § 2L1.2
lacks an empirical basis and effectively double counts prior convictions. See
United States v. Duarte, 569 F.3d 528, 529–31 (5th Cir. 2009); Mondragon–
Santiago, 564 F.3d at 366–67 & n.7. Also, we have not been persuaded by the
claim that the Sentencing Guidelines do not take into account the nonviolent
nature of an illegal reentry offense. See United States v. Aguirre–Villa, 460
F.3d 681, 683 (5th Cir. 2006) (per curiam).
      With regard to Marquez–Esquivel’s claim that his sentence is greater
than necessary to provide adequate deterrence and that the Guidelines did not



                                      2
    Case: 14-51337    Document: 00513182358     Page: 3   Date Filed: 09/04/2015


                                 No. 14-51337

reflect his personal history and circumstances, we note that because the
district court imposed a sentence within a properly calculated Guidelines
range, we “will infer that the judge has considered all the factors for a fair
sentence set forth in the Guidelines in light of the sentencing considerations
set out in § 3553(a).” United States v. Campos–Maldonado, 531 F.3d 337, 338
(5th Cir. 2008) (per curiam) (citation and internal quotation marks omitted).
Marquez–Esquivel’s benign motive for returning to this country is insufficient
to rebut the presumption of reasonableness. See United States v. Gomez–
Herrera, 523 F.3d 554, 565–66 (5th Cir. 2008). In essence, Marquez–Esquivel’s
argument amounts to a mere dissatisfaction with the district court’s weighing
of the § 3553(a) factors. That argument is insufficient to rebut the presumption
of reasonableness that attaches to his within-Guidelines sentence. See United
States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010) (per curiam).
      The judgment of the district court is AFFIRMED.




                                       3